In view of the fact that this State had not defined "citizenship" otherwise, at the time the homestead exemption amendment was adopted I am inclined to concur in the view that the conclusion reached in the above opinion is correct. But I think it is within the power of a State, if it sees fit to do so, to confer State citizenship upon persons other than those who are born or naturalized in the United States; for instance, upon bona fide residents of Florida, who are "eligible" to become citizens of the United States. See in this connection Sec. 18 of our Declaration of Rights, and 11 Corpus Juris, 776-777. But this our State has not yet done. So I concur in the conclusion above reached.